Exhibit 10.72
 
CONSULTING SERVICES AGREEMENT


This Consulting Services Agreement is entered into this 29 day of June, 2012 by
and between National Automation Services, Inc., a “C” corporation (“Client”) and
Mass Media 77 LTD, a Hong Kong Company (“Consultant”).


Recitals


Client desires to retain the services of Consultant to facilitate long range
strategic investor relations planning and other services related thereto,
including business and/or financial planning. Consultant agrees to be retained
by Client upon the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises and
covenants set forth herein and for other good and valuable consideration, the
parties agree as follows:


1.           Appointment.   Client hereby engages Consultant on a non-exclusive
basis and Consultant hereby accepts the engagement to become a consultant and
adviser to Client and to render such advice, consultation, information, and
services to Client. Notwithstanding anything to the contrary herein, it
understood by Client and Consultant that the Services may or may not involve any
capital raising efforts or promotion of Client’s securities. Consultant shall
have no authority to bind Client to any contract or obligation or to transact
any business on Client’s name or on behalf of Client in any manner whatsoever.
Client shall not be obligated to accept any recommendations or close any
transactions recommended or submitted to Client by Consultant. Consultant shall
at all times comply with applicable federal and state securities laws and
regulations in providing the Services. .


2.           Independent Contractor.   In its performance of the Services,
Consultant and its employees and/or agents shall be an independent contractor
and not an employee, partner or joint venture of Client. Consultant shall
provide the Services according to its own means and methods of work which shall
be in the exclusive control of Consultant. Consultant shall not be subject to
the control or supervision of Client, except as to the result of the Services.


3.           Term/Termination.   The term of this Agreement (“Term”) shall
commence on the date hereof and continue for twelve (12) months. The Term may be
extended by mutual agreement of Client and Consultant which agreement shall be
in writing and shall constitute an amendment to this Agreement. Either Client or
Consultant may terminate this Agreement upon thirty (30) days prior written
notice in the event either party violates a material provision of this Agreement
and fails to cure such breach within ten (10) days of written notice of such
violation from the non-breaching party.


4.           Due Diligence Information.   Client shall provide Consultant all
information reasonably requested by Consultant to enable Consultant to be become
sufficiently familiar with Client’s business so as to be able to provide the
Services.


5.           Compensation.   Client shall pay a finder’s fee of 5% of the gross
dollar amount raised to Consultant for any funds or financial instruments made
available to the Client during the term of this agreement, that the Consultant
contributed to securing by any means but not limited to referral,
recommendation, or direct contact to Client by work done by Consultant for
IR/PR. This fee will be made readily available to Consultant by being included
in the initial distribution of said funds at the time being released to Client
by any source.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Exclusivity; Performance; Confidentiality.   Services rendered by
the Consultant under this Agreement shall not be exclusive and Consultant may
perform similar or different services for other persons. Consultant will, at all
times, faithfully and in a professional manner perform all of the Services
required of it under this Agreement.  Consultant shall be required to spend only
such amount of time as it shall deem necessary and appropriate to provide the
Services in a commercially reasonable manner. Consultant does not guarantee that
the Services will have any impact upon the Client’s business or that there will
be any specific result from the Services. Consultant agrees that all information
deemed confidential or proprietary by the Client which Consultant shall obtain
under this Agreement and in connection with the Services shall not be, directly
or indirectly, disclosed without the prior written consent of Client, unless and
until such information is otherwise known to the public generally or is no
longer treated by Client as confidential or proprietary.


7.           Arbitration.   Any controversy or claim arising out of or relating
to this Agreement, or breach thereof, shall be resolved by mutual agreement;
however, if not so resolved, the controversy, claim or breach shall be submitted
to arbitration in accordance with the rules of Hong Kong. Any decision arising
from such arbitration shall be binding on the parties and shall be enforceable
as a judgment in any court of competent jurisdiction. The prevailing party in
such arbitration proceeding shall be entitled to an award of reasonable
attorney’s fees as determined by the arbitrator(s).


8           Notices.   All notices, requests, demands, claims, and other
communications hereunder will be in writing.  Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given four (4)
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or the next business day after it is sent by
overnight courier, and addressed to the intended recipient as set forth below or
delivered via facsimile or other electronic means with confirmation of receipt
from the recipient.


If to Client:
____________________
____________________
____________________


If to Consultant:


Randy Segal
MassMedia77 LTD
10TH FLOOR CHIYU BANK BUILDING,
78 DES VOEX, ROAD CENTRAL
HONG KONG






9.           Succession and Assignment.   This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns.  No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other party.


10.         Governing Law.   This Agreement shall be governed by and construed
in accordance with the domestic laws of Hong Kong without giving effect to any
choice or conflict of law provision or rule.
 
 
 

--------------------------------------------------------------------------------

 
 
11.         Amendments and Waivers.   No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by
Client and Consultant.   No waiver by any party of any default,
misrepresentation, or breach of covenant hereunder, whether intentional or not,
shall be deemed to extend to any prior or subsequent default, misrepresentation,
or breach of covenant hereunder or affect in any way any rights arising by
virtue of any prior or subsequent such occurrence.


12.         Counterparts.   This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and together shall
constitute one and the instrument.




13.         Entire Agreement.   This Agreement including the documents referred
to herein, constitutes the entire agreement between the parties and supersedes
any prior understandings, agreements, or representations by or between the
parties, written or oral, related to the subject matter hereof.


IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first written above.


CLIENT:
  CONSULTANT:
National Automation Services, Inc
     
 
 
/s/ Robert Chance
  MASS MEDIA 77 LTD         By: Robert W. Chance   By:
/s/ Randy Segal
     
Randy Segal, President

 
 

--------------------------------------------------------------------------------
